      Case: 1:19-cv-00098 Document #: 3 Filed: 01/04/19 Page 1 of 1 PageID #:21


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            Eye Safety Systems, Inc. v.
Case Title: Shenzhen Vakind Technology                     Case Number: 19-cv-00098
            Co., Ltd
An appearance is hereby filed by the undersigned as attorney for:
Eye Safety Systems, Inc.
Attorney name (type or print): Justin R. Gaudio

Firm: Greer, Burns & Crain Ltd.

Street address: 300 S. Wacker Drive, Suite 2500

City/State/Zip: Chicago / Illinois / 60606

Bar ID Number: 6296562                                     Telephone Number: 312-360-0080
(See item 3 in instructions)

Email Address: jgaudio@gbc.law

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 1/4/19

Attorney signature:            S/ Justin R. Gaudio
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
